In an action, inter alia, to recover damages for intentional infliction of emotional distress, assault and conversion, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Burchell, J.), entered October 10, 1985, which granted the defendants’ motion to dismiss the plaintiffs’ complaint for failure to state a cause of action.
Ordered that the order is reversed, with costs, and the motion is denied.
Taking all the allegations pleaded as true, the plaintiffs’ complaint makes out causes of action sounding in intentional infliction of emotional distress, assault, and conversion. Therefore, the motion to dismiss the complaint as failing to state a cause of action should not have been granted (see, Sanders v Winship, 57 NY2d 391, 394; Guggenheimer v Ginzburg, 43 NY2d 268, 275). We have considered the plaintiffs’ other contention and find it to be without merit. Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.